Citation Nr: 1748373	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-27 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel


INTRODUCTION

The Veteran had a period of active service from June 1999 to September 2003. He served in the United States Marine Corps.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) and September 2016 Board remand.

In June 2016, the Veteran appeared and provided testimony at a Traveling Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain an adequate VA examination that addresses all theories of recovery. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311(2007). Additionally, a medical opinion should address the appropriate theories of entitlement. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. This includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability. 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

In the Veteran's September 2012 appeal, the Veteran stated that he believed that because he had been service connected for his feet and ankles, his knees should also be service connected. The Veteran believed that it was logical that his knees were also affected due to his previously service connected conditions. The Veteran contended that there is a preponderance of evidence to support the interrelatedness of the feet, ankles, and knees, and that their function and degeneration is logical. A June 2010 VA treatment record noted chronic knee arthralgia and that there was uncertainty as to whether the Veteran's foot pain contributed to his knee pain.

The Veteran is service-connected for bilateral pes planus with degenerative joint disease and soft tissue impingement of the bilateral ankles.  The Veteran underwent a VA examination in December 2016. The examiner opined, after conducting an examination, taking into consideration the Veteran's lay statements, and reviewing the claims file and all relevant medical records, that a bilateral knee condition was less likely as not related to active service. However, the examiner did not address secondary service connection.  In light of the inadequate December 2016 VA examination opinion, the Board finds that an additional remand is warranted to obtain an additional VA examination and opinion that address secondary service connection.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of what evidence is needed to support his claim for secondary service connection. 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

2. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

3. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any bilateral knee disorder, including secondary to bilateral pes planus with degenerative joint disease and bilateral soft tissue impingement of the ankles. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description his service.

(a) Provide an opinion as to whether each diagnosed bilateral knee disorder was at least as likely as not (50 percent or more probability) had onset in, or is otherwise related to, the Veteran's active service.

(b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed bilateral knee disorder, was caused or aggravated by the Veteran's service-connected bilateral pes planus with degenerative joint disease and bilateral soft tissue impingement of the ankles.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

